                  Case 20-12456-JTD                Doc 924         Filed 01/24/21           Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 888 & 889


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On January 19, 2021 I caused to be served the:

      a. “Statement of the Official Committee of Unsecured Creditors Regarding the Debtors’
         Key Employee Incentive Program Motion,” dated January 19, 2021 [Docket No. 888],
         (the “Statement”), and

      b. “Second Monthly Fee Application of Cole Schotz P.C., Delaware Co-Counsel and
         Conflicts Counsel to the Official Committee of Unsecured Creditors, for Allowance of
1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
                  Case 20-12456-JTD        Doc 924      Filed 01/24/21     Page 2 of 9




           Compensation and Reimbursement of Expenses for the Period from December 1, 2020
           through December 31, 2020,” dated January 19, 2021 [Docket No. 889], (the “Fee
           Application”),

           by causing true and correct copies of the:

      i.      Statement to be enclosed securely in separate postage pre-paid envelopes and
              delivered via first class mail to those parties listed on the annexed Exhibit A,

     ii.      Statement to be delivered via electronic mail to those parties listed on the annexed
              Exhibit B, and

    iii.      Fee Application to be delivered via electronic mail to those parties listed on the
              annexed Exhibit C.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                      /s/ Angharad Bowdler
                                                                      Angharad Bowdler

 Sworn to before me this
 20th day of January, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 924   Filed 01/24/21   Page 3 of 9




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 924 Filed 01/24/21
                                                 Service List
                                                                               Page 4 of 9

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 924   Filed 01/24/21   Page 5 of 9




                     Exhibit B
                   Case 20-12456-JTD     Doc 924 Filed 01/24/21
                                RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                        Page 6 of 9
                                           Electronic Mail Master Service List




NAME                                                        EMAIL ADDRESS
ABRAMS & BAYLISS LLP                                        seaman@abramsbayliss.com; cannataro@abramsbayliss.com;
ADAMS AND REESE LLP                                         john.rogerson@arlaw.com; jamie.olinto@arlaw.com;
ASHBY & GEDDES, P.A.                                        gtaylor@ashbygeddes.com; kearle@ashbygeddes.com;
                                                            heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                                            ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com;
BALLARD SPAHR LLP                                           summersm@ballardspahr.com;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP                  kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com;
BUCHALTER, A PROFESSIONAL CORPORATION                       schristianson@buchalter.com;
CAFARO MANAGEMENT COMPANY                                   lmadgar@cafarocompany.com;
CHIPMAN BROWN CICERO & COLE, LLP                            desgross@chipmanbrown.com; bolton@chipmanbrown.com;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                        soneal@cgsh.com; jvanlare@cgsh.com;
                                                            ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
COLE SCHOTZ P.C.                                            moore@coleschotz.com;
                                                            cgriffiths@connollygallagher.com; lhatfield@connollygallagher.com;
                                                            jwisler@connollygallagher.com; kconlan@connollygallagher.com;
CONNOLLY GALLAGHER LLP                                      kbifferato@connollygallagher.com;
COUNTY OF LOUDOUN, VIRGINIA                                 steve.jackson@loudoun.gov;
CROSS & SIMON, LLC                                          mvild@crosslaw.com;
DELAWARE SECRETARY OF STATE                                 dosdoc_ftax@delaware.gov;
DELAWARE STATE TREASURY                                     statetreasurer@state.de.us;
                                                            glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com;
DORSEY & WHITNEY (DELAWARE) LLP                             seim.nathan@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR              fitzgeraldb@hillsboroughcounty.org;
FONVIELLE LEWIS MESSER & MCCONNAUGHHAY                      allen@wrongfullyinjured.com
GARNER & CONNER, PLLC                                       cconner@garnerconner.com;
GIBBONS P.C.                                                hcohen@gibbonslaw.com; rmalone@gibbonslaw.com;
GOLDMAN SACHS BANK USA                                      gs-slg-notices@gs.com;
GOULSTON & STORRS PC                                        thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com;
HILLER LAW, LLC                                             ahiller@adamhillerlaw.com;
HOGAN♦MCDANIEL                                              dckerrick@dkhogan.com;
HOLIFIELD & JANICH, PLLC                                    aholifield@holifieldlaw.com; kmann@holifieldlaw.com;
HOWARD & HOWARD ATTORNEYS PLLC                              mbogdanowicz@howardandhoward.com;
HUNTON & WILLIAMS LLP                                       ggriffith@huntonak.com;
INDIANA ATTORNEY GENERAL OFFICE                             heather.crockett@atg.in.gov; amanda.quick@atg.in.gov;
JACK SHRUM, PA                                              jshrum@jshrumlaw.com;
JACKSON & CAMPBELL, P.C.                                    mweitzman@jackscamp.com;
JENSEN BAGNATO, P.C.                                        jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com;
                                                            kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydrye.com;
KELLEY DRYE & WARREN LLP                                    swilson@kelleydrye.com; mlevine@kelleydrye.com;
KLEHR HARRISON HARVEY BRANZBURG LLP                         rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com;
KLEIN LLC                                                   klein@kleinllc.com
KOHNER, MANN & KAILAS, S.C.                                 swisotzkey@kmksc.com;
                                                            arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                         jsharret@kramerlevin.com; jwagner@kramerlevin.com;
KURTZMAN | STEADY, LLC                                      kurtzman@kurtzmansteady.com;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                         skaufman@skaufmanlaw.com;
MANIER & HEROD, P.C.                                        mcollins@manierherod.com; rmiller@manierherod.com
MARICOPA COUNTY TREASURER                                   muthigk@mcao.maricopa.gov
MAYNARD COOPER & GALE PC                                    jlamar@maynardcooper.com;
MCCARRON & DIESS                                            mjf@mccarronlaw.com
MCCARTER & ENGLISH LLP                                      kbuck@mccarter.com;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                      tleday@mvbalaw.com;
                                                            dprimack@mdmc-law.com; jbernstein@mdmc-law.com;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP                 gbressler@mdmc-law.com; mmorano@mdmc-law.com
MCGUIREWOODS                                                svaughn@mcguirewoods.com; sspeight@mcguirewoods.com;
MIAMI-DADE COUNTY TAX COLLECTOR                             priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov;
MISSOURI DEPARTMENT OF REVENUE                              deecf@dor.mo.gov;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                    rmersky@monlaw.com;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                        dabbott@mnat.com;



                                                      Page 1 of 2
                 Case 20-12456-JTD     Doc 924 Filed 01/24/21
                              RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                     Page 7 of 9
                                         Electronic Mail Master Service List




NAME                                                      EMAIL ADDRESS
OAKLAND COUNTY TREASURER                                  kevin@lawyermich.com;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                 cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                 agbankdelaware@ag.tn.gov;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                    abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov;
OFFICE OF THE UNITED STATES TRUSTEE                       linda.richenderfer@usdoj.gov;
PACHULSKI STANG ZIEHL & JONES LLP                         jo'neill@pszjlaw.com
PASCO COUNTY, FLORIDA ON BEHALF OF BOARD OF
COUNTY COMMISSIONERS                                      asalzano@pascocountyfl.net;tosipov@pascocountyfl.net
PAUL HASTING LLP                                          justinrawlins@paulhastings.com; aarongobersims@paulhastings.com;

PENSION BENEFIT GUARANTY CORPORATION                      morgan.courtney@pbgc.gov; efile@pbgc.gov; harris.melissa@pbgc.gov;
POLSINELLI PC                                             cward@polsinelli.com;
REGER RIZZO & DARNALL LLP                                 erassman@regerlaw.com;
SAUL EWING ARNSTEIN & LEHR LLP                            monique.disabatino@saul.com; luke.murley@saul.com;
SCHREEDER, WHEELER & FLINT, LLP                           chord@swfllp.com;
SECURITIES & EXCHANGE COMMISSION                          secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov;
SECURITIES AND EXCHANGE COMMISSION                        bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov;
SEYFARTH SHAW LLP                                         whanlon@seyfarth.com;
SHERRARD ROE VOIGT & HARBISON, PLC                        mabelow@srvhlaw.com;
SIMON PROPERTY GROUP                                      rtucker@simon.com;
SMTD LAW LLP                                              rberens@smtdlaw.com;
STRADLEY, RONON, STEVENS & YOUNG, LLP                     dpereira@stradley.com
SULLIVAN · HAZELTINE · ALLINSON LLC                       zallinson@sha-llc.com;
TCW DIRECT LENDING LLC                                    michael.anello@tcw.com;
                                                          rosner@teamrosner.com; gibson@teamrosner.com;
THE ROSNER LAW GROUP LLC                                  liu@teamrosner.com;
                                                          marcy.smith@troutman.com; matthew.brooks@troutman.com;
TROUTMAN PEPPER HAMILTON SANDERS LLP                      gary.marsh@troutman.com;
TUCKER ARENSBERG                                          bmanne@tuckerlaw.com;
UCTS, DEPT OF LABOR AND INDUSTRY                          ra-li-ucts-bankrupt@state.pa.us
WATKINS & EAGER PLLC                                      rireland@watkinseager.com;
WEIR & PARTNERS LLP                                       jcianciulli@weirpartners.com;
WOLCOTT RIVERS GATES                                      jstiff@wolriv.com;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                      bankfilings@ycst.com; mneiburg@ycst.com; jmulvihill@ycst.com;
ZIONS BANCORPORTION                                       gregory.baser@zionsbancorp.com;




                                                    Page 2 of 2
Case 20-12456-JTD   Doc 924   Filed 01/24/21   Page 8 of 9




                    Exhibit C
         Case 20-12456-JTD       Doc 924      Filed 01/24/21   Page 9 of 9
                           RTI HOLDING COMPANY, LLC
                               Case No. 20-12456 (JTD)
                             Electronic Mail Service List




FEE NOTICE PARTIES                          EMAIL ADDRESS
DEBTORS C/O RUBY TUESDAY,INC.,              SLEDERMAN@RUBYTUESDAY.COM

RESTRUCTURING COUNSEL FOR THE DEBTORS       JONEILL@PSZJLAW.COM;
- PACHULSKI STANG ZIEHL & JONES LLP,        MPAGAY@PSZJLAW.COM
COUNSEL TO GOLDMAN SACHS SPECIALTY
LENDING GROUP, L.P. (AS ADMINISTRATIVE
AND COLLATERAL AGENT), CLEARY
GOTTLIEB STEEN & HAMILTON LLP               SONEAL@CGSH.COM
COUNSEL TO TCW DIRECT LENDING, PAUL
HASTINGS LLP                                JUSTINRAWLINS@PAULHASTINGS.COM
 COUNSEL TO THE OFFICIAL COMMITTEE OF       AROGOFF@KRAMERLEVIN.COM ;
UNSECURED CREDITORS,KRAMER LEVIN            RSCHMIDT@KRAMERLEVIN.COM ;
NAFTALIS & FRANKEL LLP                      JSHARRET@KRAMERLEVIN.COM
                                            DDEAN@COLESCHOTZ.COM;
COUNSEL TO THE OFFICIAL COMMITTEE OF        JALBERTO@COLESCHOTZ.COM;
UNSECURED CREDITORS, COLE SCHOTZ P.C.       AROTH-MOORE@COLESCHOTZ.COM
OFFICE OF THE UNITED STATES TRUSTEE FOR
THE DISTRICT OF DELAWARE                LINDA.RICHENDERFER@USDOJ.GOV




                                     Page 1 of 1
